Citation Nr: 0829139	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for nonservice-connected death 
pension benefits. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant's spouse was beleaguered from December 1941 to 
May 1942, was missing in May 1942 and from February 1943 to 
April 1943, was a prisoner of war from May 1942 to January 
1943, was in no casualty status from January 1943 to February 
1943 and from April 1943 to April 1945, and had service with 
the regular Philippine Army from April 1945 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision of a VA Regional Office 
(RO). 


FINDINGS OF FACT

1.  A July 1998 RO decision denied a claim for basic 
eligibility for nonservice-connected death pension benefits; 
the appellant did not appeal the decision. 

2.  Evidence submitted since then is cumulative, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1998 RO decision that denied basic eligibility 
for nonservice-connected death pension benefits is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claim for basic eligibility for nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1104 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2006 and August 2006, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the appellant of: information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  In 
December 2007, the RO also notified the veteran of the 
process by which effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  These requirements were essentially fulfilled in 
the March 2006 letter.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  All identified and available records have 
been secured.  The duties to notify and assist have been met.

Analysis

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).

For VA purposes, "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  38 
U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army. Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 1998, the RO denied the appellant's claim for non-
service connected death pension benefits.  Because the 
appellant did not file a timely appeal, the July 1998 
decision became final.

The evidence considered at the time of the July 1998 RO 
decision included USAAC Form 632 noting the nature of the 
veteran's service as outlined in the introduction of this 
decision.

A January 1946 Affidavit for Philippine Army Personnel noted 
that the appellant's spouse was a private and that he had 
service in various units and locations. 

A May 1946 discharge report from the Commonwealth of the 
Philippines, Philippine Army, noted that the appellant's 
spouse enlisted in December 1941 and that he was honorably 
discharged in January 1946.

A March 1983 Certificate of Death listed the immediate cause 
of death as cardiorespiratory arrest due to pulmonary 
tuberculosis.

The evidence received since the July 1998 RO decision 
includes duplicate copies of records including the January 
1946 Affidavit for Philippine Army Personnel (noted above) 
and a Prisoner of War Questionnaire filled out by the 
appellant.

The Board notes that the duplicate copies of the January 1946 
Affidavit for Philippine Army Personnel as well as other 
additional certifications as to the service of the 
appellant's spouse are cumulative and redundant, and thus not 
new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 
Vet.App. 321 (1999).  The evidence at the time of the July 
1998 decision already included the January 1946 Affidavit for 
Philippine Army Personnel as well as multiple other 
certifications as to service of the appellant's spouse from 
December 1941 and that he was honorably discharged in January 
1946.

Additionally, the appellant has not submitted documents from 
a United States service department to verify her spouse's 
alleged service.  See 38 C.F.R. § 3.203 (a).

The appellant's statements in this regard are also cumulative 
and redundant.  Such assertions as to the particular service 
of her spouse fail to meet the requirements of 38 C.F.R. § 
3.203 because the assertions do not constitute a document 
from the United States Service Department.  The United States 
service department's (i.e., the National Personnel Records 
Center) communications that failed to verify the alleged 
service are binding on the VA.  38 C.F.R. § 3.203, Duro, 
supra.  The service department has not determined that the 
appellant's spouse had service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
service of the United States Armed Forces.  The appellant has 
not submitted evidence that shows that her spouse had the 
type of service necessary for her to receive VA death 
benefits.

The Board finds that the evidence submitted since the July 
1998 Board decision does not raise a reasonable possibility 
of substantiating the appellant's claim, and thus is not 
material.  38 C.F.R. § 3.156(a).

The Board concludes that new and material evidence has not 
been submitted since the July 1998 RO decision.  Thus, the 
claim to establish legal entitlement to VA death pension 
benefits may not be reopened, and the July 1998 RO decision 
remains final.








ORDER

The application to reopen a claim of service connection for 
basic eligibility for nonservice-connected death pension 
benefits is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


